Title: From George Washington to Jonathan Trumbull, Jr., 5 February 1788
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon February 5th 1788

I thank you for your obliging favor of the 9th Ulto which came duly to hand, & congratulate with you on the adoption of the new Constitution in your State by so decided a Majority and so 

many respectable Characters. I wish for the same good tidings from Massachusetts but the accts from thence are not so favourable—The decision, it is even said, is problematical; arising, as I believe 9/10th of the opposition does, from local circumstances and sinister views, The result of the deliberations in that State will have considerable inf[l]uence on those which are to follow—especially in that of New York where I fancy the opposition to the form will be greatest.
Altho’ an inhabitant of this State, I cannot speak with decision on the publick sentiment of it with respect to the proposed Constitution—my private opinion however of the matter is, that it will certainly be received but in this opinion I may be mistaken. I have not been ten miles from home since my return to it from Philadelphia—I see few who do not live within that circle, except Travellers and strangers and these form opinions upon too slight ground to be relied on—The opponants of the Constitution are indefatigable in frabricating and circulating papers, reports &c. to its prejudice whilst the friends generally content themselves with the goodness of the cause and the necessity for its adoption suppose it wants no other support.
Mrs Washington, and others of this family with whom you are acquainted (among which is Colo. Humphrees) Join me in every good wish for you Mrs Trumbull and family and with sentiments of the sincerest regard and friendship I am Dear Sir—Yr Affect. & very Hble Sert

Go. Washington

